Citation Nr: 0608426	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected intervertebral disc syndrome, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 2001 to March 2002.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which granted service connection for 
degenerative disc disease and assigned a 10 percent 
disability rating.  The January 2003 rating decision also 
denied the veteran's claim of entitlement to TDIU.  The 
veteran initiated an appeal of the January 2003 rating 
decision.  

In the June 2004 SOC, the RO increased the veteran's service-
connected lumbar spine disability to 40 percent disabling.  
The veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  The 
veteran perfected his appeal of this issue with the timely 
submission of his substantive appeal (VA Form 9) in June 
2004.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
September 2004.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

The Board remanded the veteran's claims of entitlement to an 
increased rating for a lumbar spine disability and 
entitlement to TDIU in July 2005 for the issuance of an SOC 
for the veteran's TDIU claim and in order to obtain the 
veteran's vocational rehabilitation folder.  Such was 
accomplished.  After this development was completed, the 
veteran perfected an appeal of the TDIU claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected intervertebral disc sydrome.  
He argues that he has severe back pain, muscle spasm and 
neurological symptomatology, all of which have not been 
properly accounted for in rating his service-connected back 
disability.  He is also seeking entitlement to TDIU due to 
his service-connected back problem.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for the following procedural and 
evidentiary development.  The Board regrets the necessity of 
remanding this case again; however, such remand is required 
by recent events.  

Duty to assist

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

With respect to this appeal of an award of an initial 
disability rating, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Updated VA treatment records

The claims folder contains evidence from the Topeka VA 
Medical Center (VAMC) and the Heartland West VA outpatient 
clinic; however, the most recent record from the Topeka VAMC 
is dated in July 2005 and the most recent record from 
Heartland West is dated October 2005.  Updated records from 
the Topeka VAMC and Heartland West VA outpatient clinic, if 
existing, should be associated with the veteran's VA claims 
folder.  

Social Security Administration (SSA) records

The veteran indicated during his September 2004 hearing that 
he was in the process of applying for SSA disability 
benefits.  The claims file does not contain any SSA records.  
Those records are potentially pertinent to the veteran's 
claims.  Those records should be obtained for consideration 
in connection with the issues on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Inextricably intertwined issue

The veteran also seeks TDIU.  In essence, he contends that he 
is unemployable due to the service-connected back disability.  
The veteran manifestly does not meet the schedular criteria 
for TDIU at the present time.  See 38 C.F.R. § 4.16(a) 
(2005). 

The veteran argues that his unemployability is a result of 
his service-connected back disability (which is his only 
service-connected disability).  These two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the veteran's TDIU claim is deferred. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which includes 
an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective 
date for the claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should also obtain copies 
of any SSA disability determination 
letter pertinent to the veteran's 
claim for Social Security disability 
benefits, if existing, along with 
copies of all medical records relied 
upon in reaching that determination.  
All efforts in this regard should be 
documented in the claims folder.

3.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records 
so identified should be obtained, to 
the extent possible.  In any event, 
VBA should request all treatment 
records pertaining to the veteran from 
the Topeka VAMC since July 2005 and 
the Heartland West VA outpatient 
clinic since October 2005.  Any 
records obtained from these facilities 
should be associated with the 
veteran's VA claims folder.

4.  VBA should then readjudicate the 
veteran's claims of entitlement to an 
increased disability rating for 
service-connected intervertebral disc 
syndrome and entitlement to TDIU.  If 
the benefits sought on appeal remain 
denied, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

